     Case 3:20-cv-00695-MMD-WGC Document 13 Filed 02/26/21 Page 1 of 2



1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6      BARRY HARRIS,                                     Case No. 3:20-cv-00695-MMD-WGC

7                                        Petitioner,                    ORDER

8             v.

9
       CALVIN JOHNSON, et al.,
10
                                     Respondents.
11

12           In this habeas corpus action, in which the Petitioner, Barry Harris, is represented

13    by appointed counsel, on January 14, 2021, the Court denied Petitioner’s application to

14    proceed in forma pauperis on the ground that it was “incomplete, in that it does not include

15    the required certificate of a prison official showing the amount of funds in Harris’ trust

16    accounts.” (ECF No. 10 at 1.) The Court granted Petitioner’s 60 days—until March 15,

17    2021—to pay the $5 filing fee for this action, or to file a new, complete application to

18    proceed in forma pauperis. (Id. at 2.)

19           On February 11, 2021, Petitioner filed a motion for reconsideration (ECF No. 11),

20    requesting that the Court reconsider the denial of his in forma pauperis application.

21    Petitioner points out that he filed a financial certificate on December 14, 2020 (ECF No.

22    1-2), but at that time had not filed an actual in forma pauperis application. (Id. at 2.)

23           Local Rule LSR 1-2 states:

24           When submitting an application to proceed in forma pauperis, an
             incarcerated or institutionalized person must simultaneously submit a
25
             certificate from the institution certifying the amount of funds currently held
26           in the applicant’s trust account at the institution and the net deposits in the
             applicant’s account for the six months before the date of submission of the
27           application. If the applicant has been at the institution for fewer than six
             months, the certificate must show the account’s activity for this shortened
28           period.
     Case 3:20-cv-00695-MMD-WGC Document 13 Filed 02/26/21 Page 2 of 2



1     Local Rule LSR 1-2 (emphasis added). The financial certificate submitted by Petitioner

2     on December 14, 2020, was insufficient in that it was not filed simultaneously with his in

3     forma pauperis application, was not current when he filed his in forma pauperis

4     application (it was signed on October 26, 2020), and did not show the deposits in his

5     account for the six months before the in forma pauperis application was filed. The financial

6     certificate submitted by Petitioner was not on the form provided by this Court.

7            Therefore, Petitioner has not shown grounds for reconsideration of the denial of

8     his in forma pauperis application. See Federal Rule of Civil Procedure 60(b). The Court

9     will deny the motion for reconsideration. The Court will extend the time for Petitioner to

10    pay the $5 filing fee for this action, or to file a new, complete application to proceed in

11    forma pauperis.

12           It is therefore ordered that Petitioner’s motion to reconsider denial of application to

13    proceed in forma pauperis (ECF No. 11) is denied.

14           Petitioner will have until and including April 16, 2021, to pay the $5 filing fee for

15    this action, or to file a new, complete application to proceed in forma pauperis. In all other

16    respects, the schedule for further proceedings set forth in the order entered January 14,

17    2021 (ECF No. 10) will remain in effect.

18           DATED THIS 26th Day of February 2021.

19
20

21
                                                 MIRANDA M. DU
22                                               CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28


                                                    2
